DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        MIMEDX GROUP, INC.,
                             Petitioner,

                                   v.

  FRASER JOHN PERRING, GABRIEL BERNARDE, AIDAN LAU and
                    PARKER H. PETIT,
                      Respondents.

                             No. 4D20-573

                             [July 1, 2020]

   Writ of certiorari to the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case No.
CACE 19-012805.

   Kathryn Lee Ender and David M. Hawthorne of Lewis Brisbois Bigaard
& Smith LLP, Fort Lauderdale, Grace Mead of Sterns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., Miami, and Isaac Adams and Daniel
J. Hay of Sidney Austin LLP, Washington, DC, pro hac vice for petitioner.

    Richard M. Elias and Todd Friedman of Elias LLC, St. Louis, Missouri,
for respondents.

PER CURIAM.

   MiMedx Group, Inc. (MiMedx) seeks certiorari review of a circuit court
order compelling it to produce a report authored by an outside law firm
that MiMedx’s audit committee retained to investigate and advise
regarding claims of corporate misconduct. The court departed from the
essential requirements of law in overruling its attorney-client privilege
and work product objections without first conducting in camera review.
See Am. Airlines, Inc. v. Cimino, 279 So. 3d 200, 202-03 (Fla. 4th DCA
2019); Old Holdings, Ltd. v. Taplin, Howard, Shaw & Miller, P.A., 584 So.
2d 1128, 1128-29 (Fla. 4th DCA 1991). We grant this petition, quash the
order, and remand for further proceedings.

   On remand, the court should carefully reconsider its analysis of
Southern Bell Telephone & Telegraph Co. v. Deason, 632 So. 2d 1377 (Fla.
1994), as that decision addressed multiple classifications of documents,
some of which the court ruled were protected from discovery.

   Petition granted, order quashed and remanded for further proceedings.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2